       2:17-cr-20037-JES-JEH # 425          Page 1 of 9                                        E-FILED
                                                                   Thursday, 27 June, 2019 11:09:35 AM
                                                                          Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )       Case No.17-20037
                                           )
BRENDT A. CHRISTENSEN,                     )
                                           )
       Defendant.                          )

MOTION TO PRECLUDE IMPROPER CROSS-EXAMINATION OR REBUTTAL OF
 TESTIMONY OF DR. JONATHAN SORENSEN WITH IRRELEVANT AND/OR
   PREJUDICIAL ANECDOTAL EVIDENCE, OR FOR DISCOVERY AND A
     HEARING CONCERNING ADMISSIBILITY OF SUCH EVIDENCE

I. Background

       Paragraph III-2 of the Notice of Intent to Seek a Sentence of Death, Dkt. 54,

alleges that Mr. Christensen “is likely to commit criminal acts of violence in the future

that would constitute a continuing and serious threat to the lives and safety of others.”

Because the only alternative to death is a sentence of life without release, thus requiring

that Mr. Christensen’s future dangerousness be assessed through the lens of a lifetime

of incarceration, see Shafer v. South Carolina, 532 U.S. 36 (2001)(in considering issue of

future dangerousness, jury must be instructed that alternative to death sentence is life

without parole); Simmons v. South Carolina, 512 U.S. 154 (1994); Lynch v. Arizona, 136 S.

Ct. 1818 (2016) (due process right to Simmons instruction on parole ineligibility), on

February 20, 2019, the defense provided the government notice that it intended to call

an expert to rebut this aggravating factor.




                                               1
         2:17-cr-20037-JES-JEH # 425                Page 2 of 9



        The notice informed the government that Dr. Jonathan Sorensen will testify

concerning studies and data which, inter alia, demonstrate the low base rates of violence

in the Bureau of Prisons, as well as other factors, similarly suggesting the improbability

of Mr. Christensen committing acts of violence in prison, constituting such “a

continuing and serious threat.” The notice referenced several published articles,

authored by Dr. Sorensen, which had been previously cited in Mr. Christensen’s Motion

to Strike Aggravating Factor Alleging Future Dangerousness, Dkt. 122, at 7-8, n. 2-4, and

offered to provide copies of the same upon request.1 In response to the government’s

motion to exclude this evidence, see Dkt. 265, the defense noted that the Sorensen

evidence was admissible both to rebut the future dangerousness aggravator, see Dkt.

290, at 6-11, and as affirmative evidence of mitigation. Id. at 12-14. After a hearing, the

Court overruled the government’s objection to the contemplated testimony of Dr.

Sorensen. See Transcript 4-8 (Sealed), at 26-27.2

        In response to the government’s motion to exclude Dr. Sorensen, the defense


1
 Approximately three months later, the government requested copies of these and any other articles Dr.
Sorensen may have relied upon in preparing his testimony. On May 16, 2019, copies of 39 such articles
were provided to government counsel. At the same time, government counsel represented that in the event
of determining to call an expert to rebut Dr. Sorensen’s testimony, the government would provide copies
of whatever articles or studies upon which the rebuttal expert relies. As noted below, government counsel
has indicated they do not intend to call an expert to rebut Dr. Sorensen.

2
  The Court left the door open for the government to raise any additional objections after receipt of Dr.
Sorensen’s report/Power Point. The government filed a subsequent motion asserting that that Dr.
Sorensen should not be permitted to reference a prison’s ability to control inmate violence, alleging
[without specification] that “some of his slides may broach” this topic. See Dkt. 333, at 4. Mr.
Christensen responded that he did not intend to get into this topic during Dr. Sorensen’s direct testimony
and offered to discuss any legitimate concerns the government may have as to particular slides. See Dkt.
348, at 2. The government has never responded to this overture. At the same time, Mr. Christensen
reserved the right to get into this area should it be opened up on cross-examination or rebuttal, id., at 3, an
issue which may be presented, depending upon the government’s ultimate approach to Dr. Sorensen’s
testimony.


                                                       2
        2:17-cr-20037-JES-JEH # 425               Page 3 of 9



noted that the government’s remedy was not exclusion of the evidence but cross-

examination and presentation of evidence rebutting his expected testimony.3 Dkt. 290,

at 8-9. Government counsel has recently informed the defense that the government does

not intend to call an expert to rebut Dr. Sorensen while, suggesting without elaboration,

that it contemplated a non-expert as rebuttal. This motion addresses the scope of cross-

examination and rebuttal of Dr. Sorensen, as well as related discovery issues.

II.     The Court Should Preclude Cross-Examination of Dr. Sorensen Beyond the
        Scope of His Direct Examination and Specifically Should Preclude Cross-
        Examination Concerning Specific Instances of Misconduct by Others in Prison

        In his response to the motion to exclude, Mr. Christensen presciently noted that

the government would likely not attempt to rebut his evidence with other experts. “In

reality, the base rate and other evidence which Dr. Sorensen will provide is basically

uncontested and the government rarely embarks on a quixotic and ultimately pointless

challenge to the statistical and demographic evidence which has been noticed and

which it cannot successfully discredit.” Dkt. 290, at 9. The Power Point summary of Dr.

Sorensen’s expected testimony provided the government on May 6, directly set out the

substance of Dr. Sorensen’s expected testimony, namely that in addition to the generally

low base rate of violence in the Bureau of Prisons, published studies (many authored by

Dr. Sorensen and his colleagues) indicate that several factors present in this case suggest

Mr. Christensen is unlikely to present a significant risk of violence to others in the



3
 The government’s motion to exclude suggested it was very familiar with the nature of Dr. Sorensen’s
expected testimony, as well as the basis of that testimony. See Dkt. 290, at 3-4. In addition, on May 6,
2019, the defense provided the government with a 58-page Power Point presentation outlining his
expected testimony in this case.


                                                     3
       2:17-cr-20037-JES-JEH # 425        Page 4 of 9



future, including (1) the lower rate of violence engaged in by those serving sentences of

life without release, as compared to base rates for other prisoners; (2) Mr. Christensen’s

age at the time of commitment; (3) Mr. Christensen’s educational achievements; (4) Mr.

Christensen’s lack of affiliation with groups which pose additional security risks; (5)

Mr. Christensen’s lack of a criminal record; and (6) Mr. Christensen’s adjustment during

his incarceration.

       The government has been aware of the substance of this expected testimony for

over six weeks and thus should be in a position to provide notice at this time as to any

witness it intends to call to rebut the same. Because such rebuttal witness is not an

expert, and the government has neither requested a Daubert hearing nor taken issue

with Dr. Sorensen’s methodology, any rebuttal witness, as well as any cross-

examination, is likely to focus on anecdotal evidence concerning violence in the Bureau

of Prisons. In order to allow Mr. Christensen’s counsel to properly address such

evidence and to enable the Court to rule on evidentiary issues arising from the

introduction of anecdotal evidence concerning prison violence, Mr. Christensen

requests that the Court immediately order the government to provide notice of any

rebuttal witness to Dr. Sorensen’s expected testimony, as well as the substance of any

anecdotal evidence concerning prison violence which the government intends to

reference either through cross-examination of Dr. Sorensen or by rebuttal. Such notice is

necessary to enable Mr. Christensen to effectively investigate and confront the

significance and reliability of any such references during this capital sentencing

proceeding.


                                             4
         2:17-cr-20037-JES-JEH # 425               Page 5 of 9



        (A) References to Specific Acts of Misconduct by Others is Irrelevant

        Dr. Sorensen’s testimony is research-based. He has not spoken to Mr.

Christensen. As such, Dr. Sorensen is open to cross-examination concerning his

testimony, the Power Point he produced and the 39 articles he relied on in preparing his

testimony. He certainly can be cross-examined concerning the numbers of inmates who

commit violent offenses in the Bureau of Prisons and, where applicable, general inquiry

may be made concerning the significance of the applicable factors he has cited as

suggesting it is highly unlikely Mr. Christensen will engage in violent conduct. Dr.

Sorensen also may be cross-examined concerning factors applicable to Mr.

Christensen’s case that Dr. Sorensen has not cited or discussed.4 But, the line must be

drawn if the government intends to cross-examine (or reference in rebuttal) specific

instances of violence by others in the Bureau of Prisons, or details concerning the same.

        The general proposition is that violent acts by persons unrelated to the defendant

and the charged offenses are not probative. This precept, coupled with the nature of

such acts, suggests the evidence is unduly prejudicial, even if inhering some minimal

relevance. See United States v. Al-Moayad, 545 F.3d 139 (2d Cir. 2008)(in material support

case, court criticizes testimony of bus bombing unrelated to defendant); see also United

States v. Nelson-Rodriguez, 319 F.3d 12, 35 (1st Cir. 2003) (trial court properly excluded

impeachment evidence that government witness-informant had been involved in


4
 For instance, Mr. Christensen concedes that Dr. Sorensen may be cross-examined concerning whether
his research has taken into account particular factors present in this case, although it is expected that his
testimony will indicate that, other than an increased risk of violence against inmates convicted of certain
crimes, there is no correlation between the nature of the offense and the risk of violence for defendants
serving sentences of life without parole.


                                                      5
       2:17-cr-20037-JES-JEH # 425         Page 6 of 9



murders unrelated to the charged drug conspiracy); United States v. Street, 548 F.3d 618,

632 (8th Cir. 2008) (reversal where district court permitted “wide-ranging inquiry into

the generic criminality and violent dispositions of gangs and their members,” with whom

the defendant had no connection, characterizing the testimony as “excessive, unduly

prejudicial, and in great part completely irrelevant to the charged offenses.”). These

same principles have been applied to limit anecdotal testimony and similar references

in capital cases. See United States v. Sampson, 335 F.Supp.2d 166, 227 (D. Mass. 2004)

(“permitting only general testimony about the ability of the BOP to control inmates,

including gross statistics regarding assaults and other misconduct, but did not permit

testimony regarding specific other prisoners.”).

       Suggesting that the jury may infer Mr. Christensen’s likelihood of future

dangerousness because of specific acts of other inmates, as opposed to the general base

rates of violence in prison and demographic evidence directly relevant to his status and

situation, encourages a decision on an improper basis and raises a constitutionally

unacceptable risk that the jury will find Mr. Christensen is likely to present a future

danger because some other inmate engaged in a particular violent act at some time

under unknown and likely irrelevant circumstances. It would be acceptable, for

instance, for the government to cross-examine Dr. Sorensen or introduce rebuttal

evidence that non-specific violent acts have been committed, for example, by older

inmates, or educated inmates, or those unaffiliated with gangs or other risk groups.

Indeed, Dr. Sorensen would readily admit this, as his testimony is not grounded in the

idea that violence does not take place in prisons or is not, at times, associated with those


                                             6
       2:17-cr-20037-JES-JEH # 425          Page 7 of 9



sharing the demographic characteristics that he cites as reducing the likelihood of such

violence by Mr. Christensen. Thus, to the extent that the government wishes to

challenge Dr. Sorensen’s conclusions as to the whether the risk of violence is reduced by

these factors, or by how much, this is fair game. But, to the extent the government

wishes to reference specific acts of violence by other inmates, this type of prejudicial

evidence rebuts nothing – Dr. Sorensen will freely admit on direct examination (or

cross-examination) that violent acts obviously occur in prison (he will cite the statistics),

and that they, at times, are committed by inmates sharing the same demographic

characteristic(s) of Mr. Christensen. The proper function of rebuttal evidence is “to

contradict, impeach or defuse the impact of the evidence offered by an adverse

party.” See United States v. Grintjes, 237 F.3d 876, 879 (7th Cir. 2001), quoting United States

v. Papia, 560 F.2d 827, 848 (7th Cir.1977). In light of Dr. Sorensen’s expected testimony, it

is unlikely that anecdotal evidence of prison violence by others will satisfy this

limitation.

III.   Alternatively, the Court Should Require the Government to Immediately
       Disclose the Details of Any Specific Incident It Intends to Reference in Either
       Cross-Examination or Rebuttal, Including the Date and Location of Each
       Incident and Complete Case Histories of the Inmates and the Incidents

       In the event, the Court permits the government to reference anecdotal or specific

incidents of violent acts by other inmates, Mr. Christensen’s Fifth Amendment right to

due process, Sixth Amendment right of confrontation and rights under both the Eighth

Amendment and the Federal Death Penalty Act to a reliable capital sentencing hearing




                                               7
       2:17-cr-20037-JES-JEH # 425         Page 8 of 9



require that such information be immediately provided in order for counsel to

investigate the significance, or lack thereof, to Dr. Sorensen’s testimony.

       Respectfully submitted,

              /s/Elisabeth R. Pollock                    /s/ George Taseff
              Assistant Federal Defender                 Assistant Federal Defender
              300 West Main Street                       401 Main Street, Suite 1500
              Urbana, IL 61801                           Peoria, IL 61602
              Phone: 217-373-0666                        Phone: 309-671-7891
              FAX: 217-373-0667                          Fax: 309-671-7898
              Email: Elisabeth_Pollock@fd.org            Email: George_Taseff@fd.org

              /s/ Robert Tucker                          /s/ Julie Brain
              Robert L. Tucker, Esq.                     Julie Brain, Esq.
              7114 Washington Ave                        916 South 2nd Street
              St. Louis, MO 63130                        Philadelphia, PA 19147
              Phone: 703-527-1622                        Phone: 267-639-0417
              Email: roberttuckerlaw@gmail.com           Email: juliebrain1@yahoo.com




                                             8
       2:17-cr-20037-JES-JEH # 425        Page 9 of 9



                              CERTIFICATE OF SERVICE

      I hereby certify that on June 27, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and Trial

Attorney James B. Nelson. A copy was also mailed to the defendant.

                                          /s/Elisabeth R. Pollock
                                          Assistant Federal Public Defender
                                          300 West Main Street
                                          Urbana, IL 61801
                                          Phone: 217-373-0666
                                          FAX: 217-373-0667
                                          Email: Elisabeth_Pollock@fd.org




                                             9
